DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  “at least three surfaces of an object-side surface and an image-side surface of each of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element comprises at least one inflection point” should be “at least three surfaces having inflection point selected from an object-side surface or an image-side surface of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4, 5, 7, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al US 20160131874 (hereinafter referred to as Tang).
Regarding claim 1, Tang teaches 
an optical photographing lens assembly (figure 5) comprising six lens elements, the six lens elements being, in order from an object side to an image side,
a first lens element (Table 9, Lens 1) with positive refractive power (Focal Length = 3.3859) having an object-side surface being convex in a paraxial region thereof (surface #2 curvature radius is 1.67885); 
a second lens element (Table 9, Lens 2); 
a third lens element (Table 9, Lens 3); 
a fourth lens element (Table 9, Lens 4) having negative refractive power (Focal Length = -31.321); 
a fifth lens element (Table 9, Lens 5) comprising at least one inflection point (paragraph [0201] teaches object-side surface 552 and the image-side surface 554 has an inflection point), wherein an object-side surface and an image-side surface of the fifth lens element are both aspheric (paragraph [0201] teaches object-side surface 552 and the image-side surface 554 are aspheric); and 
a sixth lens element (Table 9, Lens 6); 
wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of 
wherein a focal length of the optical photographing lens assembly is f, a maximum image height of the optical photographing lens assembly is ImgH, an axial distance between the object-side surface of the first lens element and an image surface is TL, and the following conditions are satisfied: 
2.0<f/ImgH (Table 9, f = 4.5869; paragraph [0010] a height for image formation of the optical image capturing system is denoted by HOI; Table 9, HOS = 5.0284; HOS/HOI=4.9713 and HOI = 1.011; f/ImgH=4.54); and 
0.70<TL/f<1.15 (Table 9, TL=5.028413 and f=4.5869; TL/f=1.096).
Regarding claim 4, Tang teaches
the optical photographing lens assembly (figure 5) of claim 1, further 
comprising, 
an aperture stop (Table 9, surface #1, Ape. Stop) disposed between an imaged object and the third lens element (Table 9, surface #1, Ape. Stop is disposed between Table 9, surface #0 is the object and Table 9, surface #6 Lens 3).
Regarding claim 5, Tang teaches 
the optical photographing lens assembly (figure 5) of claim 4, wherein an axial 
distance between the aperture stop and the image surface is SL, the axial 
distance between the object-side surface of the first lens element and the image 
surface is TL, and the following condition is satisfied: 
0.85<SL/TL<1.05 (Table 9, TL=5.028413, SL=4.726473, SL/TL=0.94).
Regarding claim 7, Tang teaches 
the optical photographing lens assembly (figure 5) of claim 1, wherein each of 
at least three surfaces of an object-side surface and an image-side surface of 
each of the first lens element, the second lens element, the third lens element, 
the fourth lens element and the fifth lens element comprises at least one 
inflection point (paragraph [0198] teaches second lens element 520 - object-side surface 522 has two inflection points; paragraph [0199] teaches third lens element 530 - image-side surface 534 has an inflection point; paragraph [0200] teaches fourth lens element 540 – image-side surface 544 has two inflection points).
	Regarding claim 9, Tang teaches
	the optical photographing lens assembly (figure 5) of claim 1,
	wherein the fifth lens element has an object-side surface being concave in a paraxial region thereof (paragraph [0201] each of the object-side surface 552 and the image-side surface 554 has an inflection point. – note: an inflection point are points where the function changes concavity, i.e., from being “concave downward” (convex) to “concave upward” (concave)).
Regarding claim 12, Tang teaches 
the optical photographing lens assembly (figure 5) of claim 1, wherein the 
sixth lens element (Table 9, Lens 6) has positive refractive power (Table 9, Lens 6 Focal Length is 6.4721).
Regarding claim 13, Tang teaches 
	the optical photographing lens assembly (figure 5) of claim 1, wherein the third lens element (third lens element 530) has an object-side surface being convex in a paraxial region thereof (paragraph [0199] teaches each of the object-side surface 532 and the image-side surface 534 has an inflection point. . – note: an inflection point are points where the function changes concavity, i.e., from being “concave upward” (concave) to “concave downward” (convex)) and an image-side surface being concave in a paraxial region thereof (paragraph [0199] teaches each of the object-side surface 532 and the image-side surface 534 has an inflection point.  – note: an inflection point are points where the function changes concavity, i.e., from being “concave downward” (convex) to “concave upward” (concave)).
Regarding claim 14, Tang teaches
an image capturing device (figure 5), comprising,
the optical photographing lens assembly  (figure 5 and paragraph [0196] optical image capturing system) of claim 1; and 
an image sensor (image sensing device 592), wherein the image sensor (592) is disposed on the image surface (image plane 590) of the optical photographing lens assembly (as shown in figure 5).
Regarding claim 15, Tang teaches
an electronic device (figure 5), comprising, the image capturing device (figure 5 and paragraph [0196] optical image capturing system) of claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al US 20160131874 (hereinafter referred to as Tang).
Regarding claim 3, Tang teaches the invention as set forth above but is silent regarding wherein a sum of all axial distances between adjacent lens elements of the six lens elements is 
                        
                            Σ
                        
                    AT, an axial distance between the first lens element and the second lens element is T12, an axial distance between the second lens element and the third lens element is T23, and the following condition is satisfied, 5.0<                        
                            Σ
                        
                    AT/(T12+T23).
Tang teaches a close value of                         
                            Σ
                        
                    AT/(T12+T23) is 4.931538 (Table 9, T12=0.05,T23=0.21546,                         
                            Σ
                        
                    AT=1.309126,                         
                            Σ
                        
                    AT/(T12+T23) = 4.931538).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the axial distances between the adjacent lens elements into the above range in order to achieve an image formation in the optical image capturing system and a defect-free rate for manufacturing (paragraph [0062]), since it have been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Allowable Subject Matter
Claims 2, 6, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or suggest of the optical photographing lens specifically including, as the distinguishing feature(s) in combination with other limitations, wherein a half of a maximal field of view of the optical photographing lens assembly is HFOV, and the following condition is satisfied, 10.0 degrees<HFOV<25.0 degrees.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or suggest of the optical photographing lens specifically including, as the distinguishing feature(s) in combination with other limitations, wherein focal lengths of the fifth lens element and the sixth lens element have different signs.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or suggest of the optical photographing lens specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the first lens element has an image-side surface being convex in a paraxial region thereof.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or suggest of the optical photographing lens specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the third lens element has negative refractive power.
Specifically, with respect to claim 11, none of the prior art either alone or in combination disclose or suggest of the optical photographing lens specifically including, as the distinguishing feature(s) in combination with other limitations, wherein at least three of the six lens elements have negative refractive power.

The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 16, the closest prior art Tang et al. US 20160131874 teaches 
an optical photographing lens assembly (figure 3) comprising six lens elements (Lenses 1, 2, 3, 4, 5, 6), the six lens elements being, in order from an object side to an image side (as shown in Table 3 object side to image side), 
a first lens element (Table 5, Lens 1) with positive refractive power (Table 5, Lens 1 focal length is 5.051) having an object-side surface being convex in a paraxial region thereof (Table 5 surface #2 curvature radius 2.15728); 
a second lens element (Table 5, Lens 2) having negative refractive power (Table 5, Lens 2 focal length is -6.067); 
a third lens element (Table 5, Lens 3);
a fourth lens element (Table 5, Lens 4); 
a fifth lens element (Table 5, Lens 5) comprising at least one inflection point (paragraph [0161] teaches the image-side surface 354 has two inflection points), wherein an 
object-side surface and an image-side surface of the fifth lens element are both 
aspheric (paragraph [0161] teaches the fifth lens element 350 has a convex object-side surface 352 and a convex image-side surface 354, both of the object-side surface 352 and the image-side surface 354 are aspheric); and 
a sixth lens element (Table 5, Lens 6); 
wherein an Abbe number of the first lens element is V1, an Abbe number
of the second lens element is V2, an Abbe number of the third lens element is 
V3, an Abbe number of the fourth lens element is V4, an Abbe number of the 
fifth lens element is V5, an Abbe number of the sixth lens element is V6, 
wherein at least three of V1, V2, V3, V4, V5 and V6 are smaller than 27 (Table 5, V2=23.3, V4=21.4, V6=21.4); 
wherein a focal length of the optical photographing lens assembly is f, a 
maximum image height of the optical photographing lens assembly is ImgH, an 
axial distance between the object-side surface of the first lens element and an 
image surface is TL, and the following conditions are satisfied: 
2.0<f/ImgH (paragraph [0174] and table 5 teaches HOS = 5.8335; HOS/HOI = 5.1914; ImgH=HOI=1.1236; f=4.5724; f/ImgH = 4.069).
However, regarding claim 16, the prior art Tang et al. taken either singly or in combination fails to anticipate or fairly suggest an optical photographing lens assembly including the specific features where a third lens element having an image-side surface being concave in a 
paraxial region thereof; and wherein a focal length of the optical photographing lens assembly is f, an axial distance between the object-side surface of the first lens element and an 
image surface is TL, and the following conditions are satisfied: 0.70<TL/f<1.15.
	With respect to claims 17-27, these claims depend on claim 16 and is allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872